Citation Nr: 1760018	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel









INTRODUCTION

The Veteran has active duty service in the United States Army from April 1970 to January 1972, with additional time served in a reserve unit. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office. 


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's hearing loss is related to military service.  

2.  The probative, competent evidence supports a finding that the Veteran's tinnitus is causally or etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Both sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system and qualify as chronic diseases under 38 C.F.R. § 3.309(a).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has bilateral hearing loss and tinnitus as the result of noise exposure during active duty.  Specifically, he contends that he was exposed to noise from working as an electrician and that he was exposed to acoustic trauma while working in the artillery division.  After separation the Veteran reported many years of occupational noise exposure while working as an electrician.  He asserted that he began having ringing in the ears during basic training.  

The Veteran's hearing loss and tinnitus will be discussed separately.

Hearing loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was provided with VA audiometric testing in August 2012, and the VA audiologist diagnosed conductive hearing loss in each ear.  Hearing loss disability for VA purposes was shown in the left ear but not the right.  For the Veteran's right ear, the word recognition score was 96 percent and the pure tone thresholds were not to the level considered a disability by VA.  See id.  However, a VA audiogram from July 2012 did show a hearing loss disability in each ear.  

As it pertains to an in-service event, the service treatment notes are silent for any treatment for or diagnosis of a hearing loss disability.  The Veteran's hearing was tested at separation from service, and there was no evidence of a left ear hearing loss disability at separation or within one year of separation from service.  However, the Board notes that the Veteran served as an electrician and his allegations of significant noise exposure are consistent with his circumstances in service.

As it pertains to a nexus between the Veteran's military service and a current disability, the examiner who performed the August 2012 examination opined that it was not as least as likely as not that the Veteran's hearing loss was caused by or as a result of an event during service.  In making this determination, the VA examiner noted that the Veteran's hearing was normal at separation from active duty.  The VA examiner conceded that hearing loss could occur as a result of acoustic trauma, but that retroactive hearing loss was not expected many years after noise exposure.  The VA examiner concluded that the Veteran's hearing loss was likely due to middle-ear pathology, or because of his exposure to noise in his civilian profession.  

Great weight is given to the VA examiner's opinion because it is based on a physical examination with audiometric testing of the Veteran, as well as a review of the claims file.  Moreover, the opinion cited to an alternate etiology of the hearing loss.  The Board notes that the Veteran did have normal hearing at separation and he did have noise exposure after separation from service.  Additionally, the Board notes that there was a gap in treatment between separation and when he first started to complain of hearing loss.  There is no evidence outside of the Veteran's lay statements suggesting that his hearing loss is related to active duty service.

While the Veteran believes that his current hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of left ear hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hearing loss is not competent evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.



Tinnitus 

The record reflects a diagnosis of tinnitus during the pendency of the appeal.  Additionally, the Veteran reported experiencing ringing in his ears since service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for service connection purposes.

With respect to an in-service injury, event, or illness, service treatment records are negative for any complaints of, treatment for, or a diagnosis of tinnitus.  However, the Veteran's service records indicate that he served as an electrician and the Veteran reports that he was regularly exposed to high noise levels during service.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for tinnitus for the purpose of service connection.  

With respect to a nexus between the Veteran's tinnitus and the in-service noise exposure, the VA examiner acknowledged that the Veteran had reported experiencing tinnitus during basic training but that he ignored it for many years following.  The examiner noted that tinnitus could arise years after the period of unprotected noise exposure had ceased, and could be triggered by various factors; he concluded that tinnitus could at least as likely as not be due to noise exposure during military service.  

Additionally, the Veteran reported constant ringing in both ears which began during basic training.  The Board finds that the Veteran is competent and credible to report the symptoms of his tinnitus, and that he has consistently reported that it began during service.  See Layno, 6 Vet. App. at 469.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  Given the Veteran's in-service noise exposure and report that he first experienced tinnitus in service, the Board finds the probative, competent evidence demonstrates that tinnitus is causally or etiologically related to active duty service.  The Veteran has experienced continuity of symptomatology of tinnitus.  Tinnitus is a chronic disease for purposes of 38 C.F.R. § 3.309.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, based on the VA examiner's opinion and the Veteran's own statements, the Board finds the Veteran's current tinnitus had its onset during active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


